Case 2:19-cv-14125-JMV-JAD Document 1 Filed 06/21/19 Page 1 of 22 PageID: 1




THE ROSEN LAW FIRM, P.A.
Laurence M. Rosen, Esq.
609 W. South Orange Avenue, Suite 2P
South Orange, NJ 07079
Tel: (973) 313-1887
Fax: (973) 833-0399
Email: lrosen@rosenlegal.com

Counsel for Plaintiff

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

 PAUL MONTESANO, Individually                Case No:
 and on behalf of all others similarly
 situated,                                   CLASS ACTION COMPLAINT
                                             FOR VIOLATIONS OF THE
       Plaintiff,                            FEDERAL SECURITIES LAWS

       v.                                    JURY TRIAL DEMANDED

 EROS INTERNATIONAL PLC,
 KISHORE LULLA, PREM
 PARAMESWARAN, and JYOTI
 DESHPANDE,

       Defendants.

      Plaintiff Paul Montesano (“Plaintiff”), individually and on behalf of all other

persons similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants (defined below), alleges the following based upon

personal knowledge as to Plaintiff and Plaintiff’s own acts, and information and

belief as to all other matters, based upon, inter alia, the investigation conducted by

and through his attorneys, which included, among other things, a review of the


                                         1
Case 2:19-cv-14125-JMV-JAD Document 1 Filed 06/21/19 Page 2 of 22 PageID: 2




Defendants’ public documents, conference calls and announcements made by

Defendants, United States Securities and Exchange Commission (“SEC”) filings,

wire and press releases published by and regarding Eros International PLC

(“Eros” or the “Company”), and information readily obtainable on the Internet.

Plaintiff believes that substantial evidentiary support will exist for the allegations

set forth herein after a reasonable opportunity for discovery.

                           NATURE OF THE ACTION

      1.     This is a class action on behalf of persons or entities who purchased

or otherwise acquired publicly traded Eros securities between July 28, 2017 and

June 5, 2019, inclusive (the “Class Period”). Plaintiff seeks to recover

compensable damages caused by Defendants’ violations of the federal securities

laws under the Securities Exchange Act of 1934 (the “Exchange Act”).

                         JURISDICTION AND VENUE

      2.     The claims asserted herein arise under and pursuant to Sections 10(b)

and 20(a) of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5

promulgated thereunder by the SEC (17 C.F.R. § 240.10b-5).

      3.     This Court has jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. § 1331, and Section 27 of the Exchange Act (15 U.S.C.

§78aa).
      4.     Venue is proper in this judicial district pursuant to 28 U.S.C. §

1391(b) and Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)) because the
                                         2
Case 2:19-cv-14125-JMV-JAD Document 1 Filed 06/21/19 Page 3 of 22 PageID: 3




Company’s principal executive offices are located in this judicial district.

      5.     In connection with the acts, conduct and other wrongs alleged in this

complaint, Defendants, directly or indirectly, used the means and instrumentalities

of interstate commerce, including but not limited to, the United States mails,

interstate telephone communications and the facilities of the national securities

exchange.

                                     PARTIES
      6.     Plaintiff, as set forth in the accompanying certification, incorporated

by reference herein, purchased Eros securities during the Class Period and was

damaged thereby. Plaintiff is a resident of Summit County, Ohio.

      7.     Defendant Eros purports to be a leading company in the Indian film

entertainment industry and to co-produce, acquire and distribute Indian language

films in multiple formats worldwide. The Company is incorporated in the Isle of

Man and has its principal executive offices at 550 County Avenue, Secaucus, New

Jersey 07094. The Company’s securities are traded on the New York Stock

Exchange (“NYSE”) under the ticker symbol “EROS.”

      8.     Defendant Kishmore Lulla (“Lulla”) has served as Executive

Chairman of Eros at all relevant times and has served as Group Chief Executive

Officer (“CEO”) and Managing Director of the Company since April 1, 2018.

      9.     Defendant Prem Parameswaran (“Parameswaran”) has served as

Group Chief Financial Officer and President of North America of the Company
                                         3
Case 2:19-cv-14125-JMV-JAD Document 1 Filed 06/21/19 Page 4 of 22 PageID: 4




since June 2015.

      10.   Defendant Jyoti Deshpande served as Group CEO and Managing

Director of the Company from June 22, 2012 until April 1, 2018.

      11.   Defendants Kishmore, Lulla, and Deshpande are collectively referred

to herein as the “Individual Defendants.”

      12.   Each of the Individual Defendants:

                   (a)   directly participated in the management of the

            Company;

                   (b)   was directly involved in the day-to-day operations of the

            Company at the highest levels;

                   (c)   was privy to confidential proprietary information

            concerning the Company and its business and operations;

                   (d)   was directly or indirectly involved in drafting,

            producing, reviewing and/or disseminating the false and misleading

            statements and information alleged herein;

                   (e)   was directly or indirectly involved in the oversight or

            implementation of the Company’s internal controls;

                   (f)   was aware of or recklessly disregarded the fact that the

            false and misleading statements were being issued concerning the

            Company; and/or


                                        4
Case 2:19-cv-14125-JMV-JAD Document 1 Filed 06/21/19 Page 5 of 22 PageID: 5




                     (g)    approved or ratified these statements in violation of the

             federal securities laws.

      13. Eros is liable for the acts of the Individual Defendants and its

employees under the doctrine of respondeat superior and common law principles

of agency because all of the wrongful acts complained of herein were carried out

within the scope of their employment.

      14.    The scienter of the Individual Defendants and other employees and

agents of the Company is similarly imputed to Eros under respondeat superior and

agency principles.

      15.    Defendant Eros and the Individual Defendants are collectively

referred to herein as “Defendants.”

                           SUBSTANTIVE ALLEGATIONS

                          Materially False and Misleading
                     Statements Issued During the Class Period

      16.    On July 28, 2017, the Company issued a press release containing its

financial results for the fiscal year 2017, ended March 31, 2017 (the “July 28,

2017 Press Release”). Concerning trade receivables, that press release stated:

             As of March 31, 2017, Trade Receivables increased to $226.8
      million from $169.43 million as of March 31, 2016 mainly due to
      significantly higher catalogue sales in fiscal 2017 compared to fiscal
      2016 where Eros had held back at least $40 million of catalogue sales
      in the last two quarters. Catalogue sales have payment terms that
      sometimes extend up to a year. We have collected over $25 million of
      fiscal 2017 trade receivables post balance sheet.

                                          5
Case 2:19-cv-14125-JMV-JAD Document 1 Filed 06/21/19 Page 6 of 22 PageID: 6




      17.    On August 1, 2017, the Company issued another press release

announcing that it had filed its Annual Report on Form 20-F for the 2017 fiscal

year, ended March 31, 2017 (“2017 20-F”) with the SEC. The 2017 20-F

confirmed the financial results from the July 28, 2017 Press Release and was

signed by Defendant Deshpande. Additionally, the 2017 20-F contained

certifications signed by Defendants Deshpande and Parameswaran pursuant to the

Sarbanes-Oxley Act of 2002 (“SOX”) attesting to the accuracy of the Company’s

financial reporting.

      18.    Concerning trade receivables, the 2017 20-F stated:

             Our trade accounts receivables were $226.8 million as at March
      31, 2017, $169.3 million as of March 31, 2016 and $197.8 million as
      at March 31, 2015. If the cash flow, working capital, financial
      condition or results of operations of our customers deteriorate, they
      may be unable, or they may otherwise be unwilling, to pay trade
      account receivables owed to us promptly or at all. In addition, from
      time to time, we have significant concentrations of credit risk in
      relation to our trade account receivables as a result of individual
      theatrical releases, television syndication deals or music licenses.
      Although we use contractual terms to stagger receipts and/or the
      release or airing of content, as of March 31, 2017, 25.1% of our trade
      account receivables were represented by our top five debtors,
      compared to 54.2% as of March 31, 2016. Any substantial defaults or
      delays by our customers could materially and adversely affect our
      cash flow, and we could be required to terminate our relationships
      with customers, which could adversely affect our business, prospects,
      financial condition, results of operations.

      19.    The 2017 20-F further stated:

            In fiscal year 2017, trade receivables increased to $226.8 million
      from $169.3 million as of March 31, 2016 mainly due to resumption of
                                         6
Case 2:19-cv-14125-JMV-JAD Document 1 Filed 06/21/19 Page 7 of 22 PageID: 7




      catalogue sales from April 2016 compared to muted catalogue sales in
      fiscal year 2016 primarily due to sales held back during last two
      quarters of fiscal 2016 to achieve working capital efficiencies.
      Catalogue sales have payment terms extended up to a year. We have
      collected approximately $ 35 million of fiscal year 2017 trade
      receivables subsequent to reporting date.

      20.    Concerning uncollectable receivables, the 2017 20-F stated that

“[u]ncollectible accounts receivable are written off when a settlement is reached

for an amount less than the outstanding balance or when the Group determines that

the balance will not be collected” and “[t]he allowance for doubtful accounts as of

March 31, 2017 and March 31, 2016, was $2,430 and $1,315 respectively.”

(amount stated in thousands).

      21.    The 2017 20-F also attested to the effectiveness of the Company’s

internal controls over financial reporting:

             Management assessed the effectiveness of internal control over
      financial reporting as at March 31, 2017, based on the criteria
      established in 2013 Internal Control — Integrated Framework issued
      by the Committee of Sponsoring Organizations of the Treadway
      Commission. Based on the above criteria, and as a result of this
      assessment, management concluded that, as at March 31, 2017, our
      internal control over financial reporting was effective in providing
      reasonable assurance regarding the reliability of financial reporting
      and the preparation of financial statements for external purposes in
      accordance with generally accepted accounting principles.

      22.    On June 27, 2018, the Company issued a press release containing its

financial results for the fiscal year 2018, ended March 31, 2018 (the “June 27,

2018 Press Release”). Concerning trade receivables, that press release stated: “[a]s

of March 31, 2018, Trade Receivables decreased to $225.0 million from $226.8
                                    7
Case 2:19-cv-14125-JMV-JAD Document 1 Filed 06/21/19 Page 8 of 22 PageID: 8




million as of March 31, 2017.”

      23.   On July 31, 2018, the Company filed its Annual Report on Form 20-F

for the fiscal year 2018, ended March 31, 2018 (“2018 20-F”) with the SEC,

which confirmed the financial results from the June 27, 2018 Press Release. The

2018 20-F was signed by Defendant Parameswaran. Additionally, the 2018 20-F

contained certifications signed by Defendants Lulla and Parameswaran pursuant to

SOX attesting to the accuracy of the Company’s financial reporting.

      24.   Concerning trade receivables, the 2018 20-F made the same

statement as the June 27, 2018 Press Release and further stated:

             Our trade accounts receivables were $225.0 million as at March
      31, 2018, $226.8 million as of March 31, 2017 and $169.3 million as
      at March 31, 2016. If the cash flow, working capital, financial
      condition or results of operations of our customers deteriorate, they
      may be unable, or they may otherwise be unwilling, to pay trade
      account receivables owed to us promptly or at all. In addition, from
      time to time, we have significant concentrations of credit risk in
      relation to our trade account receivables as a result of individual
      theatrical releases, television syndication deals or music licenses.
      Although we use contractual terms to stagger receipts, de-recognition
      of financial assets and/or the release or airing of content, as of March
      31, 2018, 20.5% of our trade account receivables were represented by
      our top five debtors, compared to 25.1% as of March 31, 2017. Any
      substantial defaults or delays by our customers could materially and
      adversely affect our cash flows, and we could be required to terminate
      our relationships with customers, which could adversely affect our
      business, prospects, financial condition, results of operations.

      25.   Concerning uncollectable receivables, the 2018 20-F stated that

“[u]ncollectible accounts receivables are written off when a settlement is reached

for an amount less than the outstanding balance or when the Group determines that
                                        8
Case 2:19-cv-14125-JMV-JAD Document 1 Filed 06/21/19 Page 9 of 22 PageID: 9




the balance will not be collected” and “[t]he allowance for doubtful accounts/bad

debt for the year ended March 31, 2018 and March 31, 2017, was $4,740 and

$2,430 respectively.” (amount stated in thousands).

      26.    The 2018 20-F also attested to the effectiveness of the Company’s

internal controls over financial reporting:

             Management assessed the effectiveness of internal control over
      financial reporting as at March 31, 2018, based on the criteria
      established in 2013 Internal Control — Integrated Framework issued
      by the Committee of Sponsoring Organizations of the Treadway
      Commission. Based on the above criteria, and as a result of this
      assessment, management concluded that, as at March 31, 2018, our
      internal control over financial reporting was effective in providing
      reasonable assurance regarding the reliability of financial reporting
      and the preparation of financial statements for external purposes in
      accordance with generally accepted accounting principles.

      27.    On November 15, 2018, the Company issued a press release

containing its financial results for the second quarter of fiscal year 2019, ended

September 30, 2018 (“November 15, 2018 Press Release”). In the November 15,

2018 Press Release, Defendant Parameswaran stated “our trade accounts

receivable balance has reduced by $26.9 million and now stands at $198.0 million.

Our strong operating performance coupled with our conservative balance sheet has

us poised for growth in the coming fiscal years.”

      28.    The November 15, 2018 Press Release further stated: “[a]s of

September 30, 2018, Trade Receivables decreased to $198.0 million from

$225.0 million as of March 31, 2018 after considering expected credit loss reserve

                                         9
Case 2:19-cv-14125-JMV-JAD Document 1 Filed 06/21/19 Page 10 of 22 PageID: 10




upon adoption of new accounting standards during the period.”

      29.    On November 16, 2018, the Company filed its quarterly report on

Form 6-K for second quarter of fiscal year 2019, ended September 30, 2018 (“2Q

2019 6-K”) with the SEC, which confirmed the financial results from the

November 15 Press Release. The 2Q 2019 6-K was signed by Defendant

Parameswaran.

      30.    The 2Q 2019 6-K contained a statement concerning trade receivable

identical to the one from the November 15, 2018 Press Release quoted in

Paragraph 28.

      31.    Concerning “Item 1A. Risk Factors,” the 2Q 2019 6-K’s only

statement was a reference to the factors listed in the 2018 20-F.

      32.    On February 21, 2019, the Company issued a press release containing

its financial results for the third quarter of fiscal year 2019, ended December 31,

2018 (“February 21, 2019 Press Release”). Concerning trade receivables, that

press release stated: “As of December 31, 2018, Trade Receivables decreased to

$210.0 million from $225.0 million as of March 31, 2018 after considering

expected credit loss reserve upon adoption of new accounting standards during the

period.”

      33.    On February 26, 2019, the Company filed its quarterly report on

Form 6-K for third quarter of fiscal year 2019, ended December 31, 2018 (“3Q

2019 6-K”) with the SEC, which confirmed the financial results from the
                                10
Case 2:19-cv-14125-JMV-JAD Document 1 Filed 06/21/19 Page 11 of 22 PageID: 11




November 15 Press Release. The 3Q 2019 6-K was signed by Defendant

Parameswaran.

      34.    The 3Q 2019 6-K contained a statement concerning trade receivable

identical to the one from the November 15, 2018 Press Release quoted in

Paragraph 33.

      35.    Concerning “Item 1A. Risk Factors,” the 3Q 2019 6-K’s only

statement was a reference to the factors listed in the 2018 20-F.

      36.    The statements contained in Paragraphs 16-35 were materially false

and/or misleading because they misrepresented and failed to disclose the

following adverse facts pertaining to the Company’s business, operations and

prospects, which were known to Defendants or recklessly disregarded by them.

Specifically, Defendants made false and/or misleading statements and/or failed to

disclose that: (1) Eros and its executives engaged in a scheme to use related-party

transactions to fabricate receivables that they reported in Eros’s public financial

disclosures; (2) because of this scheme, Eros’s financial position was weaker than

what the Company disclosed; (3) consequently, the Company’s Indian subsidiary,

Eros International Media Ltd (“EIML”), missed loan payments and had its credit

downgraded; and (4) due to the foregoing, Defendants’ statements about Eros’s

receivables, business, operations, and prospects, were materially false and

misleading and/or lacked a reasonable basis at all relevant times.


                                         11
Case 2:19-cv-14125-JMV-JAD Document 1 Filed 06/21/19 Page 12 of 22 PageID: 12




                            THE TRUTH EMERGES

      37.    On June 5, 2019, CARE Ratings, India’s second largest credit ratings

agency, downgraded EIML’s credit rating to “Default” because of “ongoing

delays/default in debt servicing due to slowdown in collection from debtors.”

      38.    On June 6, 2019, Eros issued a press release admitting that EIML was

late on two loan interest payments for April and May 2019.

      39.    On this news, shares of Eros fell $3.59 or over 49% to close at $3.71

per share on June 6, 2019, damaging investors.

      40.    The next day, before the market opened, Hindenburg Research

published an article entitled “Eros International: On-The-Ground Research,

Employee Interviews, and Private Company Documents Expose Egregious

Accounting Irregularities,” explaining the reason for the downgrade of EIML. The

article stated, among other things, that “a significant portion of Eros’s receivables

don’t exist” and that they have documented “multiple undisclosed related-party

transactions that appear designed to hide receivables.”

      41.    On this news, shares of Eros fell another $.41 or over 11% to close at

$3.30 per share on June 7, 2019, damaging investors

      42.    As a result of Defendants’ wrongful acts and omissions, and the

precipitous decline in the market value of the Company’s securities, Plaintiff and

other Class members have suffered significant losses and damages.


                                         12
Case 2:19-cv-14125-JMV-JAD Document 1 Filed 06/21/19 Page 13 of 22 PageID: 13




               PLAINTIFF’S CLASS ACTION ALLEGATIONS

      43.    Plaintiff brings this action as a class action pursuant to Federal Rule

of Civil Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons

other than Defendants who acquired Eros securities publicly traded on the NYSE

during the Class Period, and who were damaged thereby (the “Class”). Excluded

from the Class are Defendants, the officers and directors of Eros, members of the

Individual Defendants’ immediate families and their legal representatives, heirs,

successors or assigns and any entity in which Officer or Director Defendants have

or had a controlling interest.

      44.    The members of the Class are so numerous that joinder of all

members is impracticable. Throughout the Class Period, Eros securities were

actively traded on the NYSE. While the exact number of Class members is

unknown to Plaintiff at this time and can be ascertained only through appropriate

discovery, Plaintiff believes that there are hundreds, if not thousands of members

in the proposed Class.

      45.    Plaintiff’s claims are typical of the claims of the members of the

Class as all members of the Class are similarly affected by defendants’ wrongful

conduct in violation of federal law that is complained of herein.

      46.    Plaintiff will fairly and adequately protect the interests of the

members of the Class and has retained counsel competent and experienced in class


                                         13
Case 2:19-cv-14125-JMV-JAD Document 1 Filed 06/21/19 Page 14 of 22 PageID: 14




and securities litigation. Plaintiff has no interests antagonistic to or in conflict with

those of the Class.

      47.    Common questions of law and fact exist as to all members of the

Class and predominate over any questions solely affecting individual members of

the Class. Among the questions of law and fact common to the Class are:

                      •    whether the Exchange Act were violated by Defendants’

             acts as alleged herein;

                      •    whether statements made by Defendants to the investing

             public during the Class Period misrepresented material facts about the

             financial condition and business of Eros;

                      •    whether Defendants’ public statements to the investing

             public during the Class Period omitted material facts necessary to

             make the statements made, in light of the circumstances under which

             they were made, not misleading;

                      •    whether the Defendants caused Eros to issue false and

             misleading public filings during the Class Period;

                      •    whether Defendants acted knowingly or recklessly in

             issuing false public filings;

                      •    whether the prices of Eros’s securities during the Class

             Period were artificially inflated because of the Defendants’ conduct


                                             14
Case 2:19-cv-14125-JMV-JAD Document 1 Filed 06/21/19 Page 15 of 22 PageID: 15




             complained of herein; and

                   •      whether the members of the Class have sustained

             damages and, if so, what is the proper measure of damages.

      48.    A class action is superior to all other available methods for the fair

and efficient adjudication of this controversy since joinder of all members is

impracticable. Furthermore, as the damages suffered by individual Class members

may be relatively small, the expense and burden of individual litigation make it

impossible for members of the Class to individually redress the wrongs done to

them. There will be no difficulty in the management of this action as a class

action.

      49.    Plaintiff will rely, in part, upon the presumption of reliance

established by the fraud-on-the-market doctrine in that:

                   •      Eros shares met the requirements for listing, and were

             listed and actively traded on the NYSE, a highly efficient and

             automated market;

                   •      As a public issuer, Eros filed periodic public reports;

                   •      Eros regularly communicated with public investors via

             established market communication mechanisms, including through

             the regular dissemination of press releases via major newswire

             services and through other wide-ranging public disclosures, such as


                                         15
Case 2:19-cv-14125-JMV-JAD Document 1 Filed 06/21/19 Page 16 of 22 PageID: 16




               communications with the financial press and other similar reporting

               services; and

                     •      Eros was followed by a number of securities analysts

               employed by major brokerage firms who wrote reports that were

               widely distributed and publicly available.

      50.      Based on the foregoing, the market for Eros securities promptly

digested current information regarding Eros from all publicly available sources

and reflected such information in the prices of the shares, and Plaintiff and the

members of the Class are entitled to a presumption of reliance upon the integrity

of the market.

      51.      Alternatively, Plaintiff and the members of the Class are entitled to

the presumption of reliance established by the Supreme Court in Affiliated Ute

Citizens of the State of Utah v. United States, 406 U.S. 128 (1972), as Defendants

omitted material information in their Class Period statements in violation of a duty

to disclose such information as detailed above.

                                      COUNT I
            For Violations of Section 10(b) And Rule 10b-5 Promulgated
                                    Thereunder
                               Against All Defendants
      52.      Plaintiff repeats and realleges each and every allegation contained

above as if fully set forth herein.

      53.      This Count is asserted against Defendants is based upon Section

                                           16
Case 2:19-cv-14125-JMV-JAD Document 1 Filed 06/21/19 Page 17 of 22 PageID: 17




10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated

thereunder by the SEC.

        54.   During the Class Period, Defendants, individually and in concert,

directly or indirectly, disseminated or approved the false statements specified

above, which they knew or deliberately disregarded were misleading in that they

contained misrepresentations and failed to disclose material facts necessary in

order to make the statements made, in light of the circumstances under which they

were made, not misleading.

        55.   Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that
they:
                    •     employed devices, schemes and artifices to defraud;

                    •     made untrue statements of material facts or omitted to

              state material facts necessary in order to make the statements made, in

              light of the circumstances under which they were made, not

              misleading; or

                    •     engaged in acts, practices and a course of business that

              operated as a fraud or deceit upon plaintiff and others similarly

              situated in connection with their purchases of Eros securities during

              the Class Period.

        56.   Defendants acted with scienter in that they knew that the public

documents and statements issued or disseminated in the name of Eros were


                                         17
Case 2:19-cv-14125-JMV-JAD Document 1 Filed 06/21/19 Page 18 of 22 PageID: 18




materially false and misleading; knew that such statements or documents would be

issued or disseminated to the investing public; and knowingly and substantially

participated, or acquiesced in the issuance or dissemination of such statements or

documents as primary violations of the securities laws. These defendants by virtue

of their receipt of information reflecting the true facts of Eros, their control over,

and/or receipt and/or modification of Eros’s allegedly materially misleading

statements, and/or their associations with the Company which made them privy to

confidential proprietary information concerning Eros, participated in the

fraudulent scheme alleged herein.

      57.    Individual Defendants, who are the senior officers and/or directors of

the Company, had actual knowledge of the material omissions and/or the falsity of

the material statements set forth above, and intended to deceive Plaintiff and the

other members of the Class, or, in the alternative, acted with reckless disregard for

the truth when they failed to ascertain and disclose the true facts in the statements

made by them or other Eros personnel to members of the investing public,

including Plaintiff and the Class.

      58.    As a result of the foregoing, the market price of Eros securities was

artificially inflated during the Class Period. In ignorance of the falsity of

Defendants’ statements, Plaintiff and the other members of the Class relied on the

statements described above and/or the integrity of the market price of Eros


                                         18
Case 2:19-cv-14125-JMV-JAD Document 1 Filed 06/21/19 Page 19 of 22 PageID: 19




securities during the Class Period in purchasing Eros securities at prices that were

artificially inflated as a result of Defendants’ false and misleading statements.

         59.    Had Plaintiff and the other members of the Class been aware that the

market price of Eros securities had been artificially and falsely inflated by

Defendants’ misleading statements and by the material adverse information which

Defendants did not disclose, they would not have purchased Eros securities at the

artificially inflated prices that they did, or at all.

         60.    As a result of the wrongful conduct alleged herein, Plaintiff and other

members of the Class have suffered damages in an amount to be established at

trial.

         61.     By reason of the foregoing, Defendants have violated Section 10(b) of

the 1934 Act and Rule 10b-5 promulgated thereunder and are liable to the plaintiff

and the other members of the Class for substantial damages which they suffered in

         connection with their purchase of Eros securities during the Class Period.

                                       COUNT II
                    Violations of Section 20(a) of the Exchange Act
                          Against the Individual Defendants
         62.    Plaintiff repeats and realleges each and every allegation contained in

the foregoing paragraphs as if fully set forth herein.

         63.    During the Class Period, the Individual Defendants participated in the

operation and management of Eros, and conducted and participated, directly and

indirectly, in the conduct of Eros’s business affairs. Because of their senior
                                     19
Case 2:19-cv-14125-JMV-JAD Document 1 Filed 06/21/19 Page 20 of 22 PageID: 20




positions, they knew the adverse non-public information about Eros’s

misstatement of revenue and profit and false financial statements.

        64.   As officers and/or directors of a publicly owned company, the

Individual Defendants had a duty to disseminate accurate and truthful information

with respect to Eros’s financial condition and results of operations, and to correct

promptly any public statements issued by Eros which had become materially false

or misleading.

        65.   Because of their positions of control and authority as senior officers,

the Individual Defendants were able to, and did, control the contents of the various

reports, press releases and public filings which Eros disseminated in the

marketplace during the Class Period concerning Eros’s results of operations.

Throughout the Class Period, the Individual Defendants exercised their power and

authority to cause Eros to engage in the wrongful acts complained of herein. The

Individual Defendants therefore, were “controlling persons” of Eros within the

meaning of Section 20(a) of the Exchange Act. In this capacity, they participated

in the unlawful conduct alleged which artificially inflated the market price of Eros

securities.

        66.   By reason of the above conduct, the Individual Defendants are liable

pursuant to Section 20(a) of the Exchange Act for the violations committed by

Eros.


                                         20
Case 2:19-cv-14125-JMV-JAD Document 1 Filed 06/21/19 Page 21 of 22 PageID: 21




                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays for judgment and relief as follows:

      (a)    declaring this action to be a proper class action, designating plaintiff

as Lead Plaintiff and certifying plaintiff as a class representative under Rule 23 of

the Federal Rules of Civil Procedure and designating plaintiff’s counsel as Lead

Counsel;

      (b)    awarding damages in favor of plaintiff and the other Class members

against all defendants, jointly and severally, together with interest thereon;

      (c)    awarding plaintiff and the Class reasonable costs and expenses

incurred in this action, including counsel fees and expert fees; and

      (d)    awarding plaintiff and other members of the Class such other and

further relief as the Court may deem just and proper.

                           JURY TRIAL DEMANDED

      Plaintiff hereby demands a trial by jury.

Dated: June 21, 2019                    Respectfully submitted,

                                        THE ROSEN LAW FIRM, P.A.

                                        By:/s/Laurence M. Rosen
                                        Laurence M. Rosen, Esq.
                                        609 W. South Orange Avenue, Suite 2P
                                        South Orange, NJ 07079
                                        Tel: (973) 313-1887
                                        Fax: (973) 833-0399
                                        Email: lrosen@rosenlegal.com

                                          21
Case 2:19-cv-14125-JMV-JAD Document 1 Filed 06/21/19 Page 22 of 22 PageID: 22




                                   Counsel for Plaintiff




                                     22
